Title: From Thomas Jefferson to John Banister, Jr., 16 August 1786
From: Jefferson, Thomas
To: Banister, John, Jr.



Dear Sir
Paris Aug. 16. 1786.

Your favor of the 6th. inst. gave me the agreeable intelligence of your being well enough to proceed on your journey. Your bill for ten guineas has not been presented. It shall be honored whenever it is, as well as those for any other sum you may have occasion for. I now inclose you the only letter I have on hand for you. I have received a letter from your father dated May 12. He was then well. He proposed your passing a year at Rome. I have written to him that you rather thought it adviseable to return to America, and that I had ventured to propose your passing by the way of  England, to see whether it’s air, or it’s medicine, whichever it was, might not produce a second time the good effect it had done the first. I shall be glad to hear from you from time to time while you are in Europe, and not less so when you are in America, a scene much more interesting to me. I am with sincere esteem Dr. Sir Your friend & servt.,

Th: Jefferson

